DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2018-005421 filed on January 17th, 2018).

Response to Amendment
A preliminary Amendment was filed on July 7th, 2020.
Applicant amended the Specification and Drawings.
Examiner Objections are made in view of the amended Specification and Drawings filed July 7th, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 7th, 2020; July 31st, 2020; and October 13th, 2020 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “NO” and “YES” [Figures 20, 23, 30, and 31].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities (Note: The Paragraph numbering refers to the Originally filed Specification):
a) In Paragraph 25 line 1 and throughout, the phrase “(u0, v0 and u1, v1)” should read as -- (u0, v0) and (u1, v1) -- for clarity.
b) In Paragraph 48 line 1 and throughout (e.g. Paragraph 167), the phrase “u’0, v’0 and u’1, v’1” should read as -- (u’0, v’0) and (u’1, v’1) – for clarity.
c) In Paragraph 48 line 5, the phrase “Arithmethic” should read as -- arithmetic -- for clarity.
d) In Paragraph 201 and throughout (and similarly for ut0, etc.), the phrase “ug0, vg0 and ug1, vg1” should read as -- (ug0, vg0) and (ug1, vg1) – for clarity.
e) In Paragraph 206, there is no table shown with information which would provide clarity for exemplary metes and bounds of the claims.
Appropriate correction is required.

Requirement for Information under 37 CFR 1.105

In response to this requirement, please provide the citation and a copy of any publication of:
1) Telecommunication Standardization Sector of the ITU (International Telecommunication Union), “Advanced video coding for generic audiovisual services,” H.264 04/2017 [Cited as NPL #4 on Original Specification Paragraph 16];
2) Telecommunication Standardization Sector of the ITU (International Telecommunication Union), “High efficiency video coding,” H.265 12/2016 [Cited as NPL #4 on Original Specification Paragraph 16]; and
3) J. Chen, E. Alshina, G. J. Sullivan, J-Rainer, and J. Boyce “Algorithm Description of Joint Exploration Test Model 4”, JVET-G1001-v1.  Joint Video Exploration Team (JVET) of ITU-T SG 16 WP and ISO/IEC JTC 1/SC 29/WG 11 7th Meeting: Torino, IT, 13-2 1 July 2017.

The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant's first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the metes and bounds of the claimed “correspondence relation” is Indefinite.  No description of “correspondence” is provided in the claim without improper importation from the Specification or a dependent claim.
	Regarding claim 11, see claim 1 which is the apparatus performing the steps of the claimed method and thus is similarly Rejected.
	Regarding claim 12, the metes and bounds of the claimed “correspondence relation” is Indefinite.  No description of “correspondence” is provided in the claim without improper importation from the Specification or a dependent claim.
Regarding claim 20, see claim 12 which is the apparatus performing the steps of the claimed method and thus is similarly Rejected.
Regarding claims 2 – 10 and 12 – 19, the dependent claims do not cure the deficiencies of their respective Independent claims as no such “relationship” is demonstrated in the claims or possible relationship claimed and thus are similarly Rejected.  Further, there is no limit on resolutions not being 

	Regarding claim 1, the metes and bounds of the claimed “encoded data” is indefinite in view of the requirements of the “correspondence relation” claimed as the requirement only needs two of the three map / image types (occupancy and either geometry or texture).  Thus, three images need not be present to encode or exist as they are not positively recited in the claim.
	Regarding claim 11, see claim 1 which is the apparatus performing the steps of the claimed method and thus is similarly Rejected.
Regarding claims 2 – 9, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Rejected.

Claim limitations:
“a bit stream generation section that generates …” [Claim 1];
“an encoding section that encodes …” [Claim 8];
“a packing section that packs …” [Claim 9];
“an unpacking section that unpacks …” [Claim 12];
“a decoding section that decodes …” [Claim 17]; and
“an extraction section that extracts …” [Claim 18]
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations have Indefinite corresponding structure in the Specification and further the claims are directed towards bitstreams and software implementations.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 2 – 7, 10, 13 – 16, and 19, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, 13, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 13, the claim recites a relationship between geometry and texture and occupancy maps / images whereas claim 12 recited at least one of the geometry or texture and then relates to the occupancy map.  Thus, the current claim may have three relationships including one not encompassed in the scope of claim 12 (respective independent claim) between the geometry and the texture images (not described in the rest of the claim).

Regarding claim 5, the claim recites a relationship between geometry and texture and occupancy maps / images whereas claim 1 recited at least one of the geometry or texture and then relates to the occupancy map.  Thus, the current claim may have three relationships including one not encompassed in the scope of claim 1 (respective independent claim) between the geometry and the texture images (this relationship is not contemplated in the disclosure / claims or is support readily given).
Regarding claim 15, the claim recites a relationship between geometry and texture and occupancy maps / images whereas claim 12 recited at least one of the geometry or texture and then relates to the occupancy map.  Thus, the current claim may have three relationships including one not encompassed in the scope of claim 12 (respective independent claim) between the geometry and the texture images (not described in the rest of the claim).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1, the claim appears to be directed towards an apparatus, but lacks sufficient structure or functions of structures and merely claims “the bit stream containing” which encompasses signals or carrier waves which are non-statutory subject matter.
Regarding claim 1, the claim is Indefinite as to invoke Functional Analysis in view of Specification Paragraphs 296 – 300 (originally filed Specification) and thus given the breadth of the claimed elements encompasses embodiments of being software per se which does not fall within the statutory categories of a “process”, a “machine”, a “manufacture”, or a “composition of matter” and thus the claim encompasses non-statutory subject matter.
Regarding claim 1, the claim is Indefinite as to invoke Functional Analysis in view of Specification Paragraphs 296 – 300 (originally filed Specification) and thus given the breadth of the claimed elements encompasses embodiments of transitory media which is non-statutory subject matter.

Regarding claim 11, the method claim only details the contents of a bit stream and not methods of generating data / outputs for transmission and thus encompasses with the mere recitation of bit stream elements signals or carrier waves which are non-statutory subject matter.

Regarding claim 12, the claim appears to be directed towards an apparatus, but lacks sufficient structure or functions of structures and merely claims “the bit stream containing” which encompasses signals and carrier waves which are non-statutory subject matter.
Regarding claim 12, the claim is Indefinite as to invoke Functional Analysis in view of Specification Paragraphs 296 – 300 (originally filed Specification) and thus given the breadth of the claimed elements encompasses embodiments of being software per se which does not fall within the non-statutory subject matter.
Regarding claim 12, the claim is Indefinite as to invoke Functional Analysis in view of Specification Paragraphs 296 – 300 (originally filed Specification) and thus given the breadth of the claimed elements encompasses embodiments of transitory media which is non-statutory subject matter.

Regarding claim 20, the method claim only details the contents of a bit stream and not methods of generating data / outputs for transmission and thus encompasses with the mere recitation of bit stream elements signals or carrier waves which are non-statutory subject matter.

Regarding claims 2 – 9 and 13 – 19, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1 – 5 and 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou, et al. (US PG PUB 2019/0087979 A1 referred to as “Mammou” throughout where citations will come from the US PG PUB in lieu of the 7 applicable US Provisional Applications which pre-date the priority date of the pending application), and further in view of Schwarz, et al. (WO 2019/115867 A1 referred to as “Schwarz” throughout where citations are from the WIPO / PCT publication in lieu of Foreign Priority Document Finnish Application FI 20176120).
	Regarding claim 11, see claim 1 which is the apparatus performing the steps of the claimed method.
	Regarding claim 20, see claim 12 which is the apparatus performing the steps of the claimed method.

	Regarding claim 1, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches
	a bit stream generation section that generates a bit stream [Mammou Figures 2A, 2B, 2C, 4A, 4B, 5A, 5C, 7 (sub-figures included – illustrating a bitstream generated using encoded data (sometimes multiplexed together such as reference characters 224 or the output of the compression elements) embodiments in previous figures or methods in Figure 8 (see at least Figures 8A and 8C)); Figure 16 (see 
the bit stream containing information indicating [See following limitations for citations]
a correspondence relation [Mammou Figure 5 (subfigures included and in particular Figures 5A, 5B, 5C, and 5H) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 331 – 332, and 340 – 345 (signaling resolution information / scaling information using information between geometry / texture and the occupancy map)] between at least one of a geometry image obtained by projecting position information regarding 3D data representing a three-dimensional structure onto a two-dimensional plane [Mammou Figures 4 and 5 (see reference to “geometry image”) where Paragraphs 146 – 150 and 477 (geometry image / map generation to be combined / modified with Schwarz); Schwarz Figure 9 as well as Paragraphs 81 – 83, 113 – 115 (projecting 3D data into 2D images and patch generation) and 142 (relates geometry images to other images with the same data)] or a texture image obtained by projecting attribute information regarding the 3D data onto a two-dimensional plane [Mammou Figure 2 (see in particular Figure 2A in which reference character 212), 4 (subfigures included – see at least reference characters 212 and 258) as well as Paragraphs 92, 145 – 150 (projecting and storing projected 3D points cloud information in 2D images further described in Paragraphs 306 – 310) where Schwarz Figures 8, 9, and 12 (see at least the “texture image generation” in Figure 8) as well as Paragraphs 82 – 83, 113 – 115 (projecting 3D information into 2D images / patches to process as geometry / texture images) and 142 (relationship among texture images and other 2D data)], and
an occupancy map that is map information indicating whether or not data is present at each position [Mammou Figure 2A (see “occupancy map” and reference character 220), 4 (subfigures included), and 8 (see at least reference character 821) as well as Paragraphs 92 – 97 (occupancy to indicate presences – further understood in view of Schwarz Paragraphs 111 – 112, 117, 130 – 133 (occupancy map to indicate point / location information for reconstruction / decoding)) and Mammou Paragraphs 424 – 430 (forming occupancy maps based on position / location information of patches with position information)], and
encoded data regarding the geometry image, encoded data regarding the texture image, and encoded data regarding the occupancy map [Mammou Figures 2A, 2B, 4A, 4B, and 5A (see at least reference characters 218, 220, 222, and 264 (compression of the various claimed images) as well as Paragraphs 92 – 97 (encoding algorithms to use to compress the texture, geometry, and occupancy map / images)].
	The motivation to combine Schwarz with Mammou is to combine features in the same / related field of invention of volumetric / 3D coding using 2D video coding techniques [Schwarz Paragraphs 1 – 5] in order to improve transmission of the image data and relationships between frames for improved coding performance [Schwarz Paragraphs 6 and 37 where the Examiner observes at least KSR Rationale (F) is also applicable].
This is the motivation to combine Mammou and Schwarz which will be used throughout the Rejection.

Regarding claim 2, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches wherein the information indicating the correspondence relation contains information indicating a correspondence relation in resolution between the geometry image and the texture image, and the occupancy map [Mammou Figure 5 (subfigures included and in particular Figures 5A, 5B, 5C, and 5H) as well as Paragraph 146 – 150 (texture and geometry images related), 326 – 329 (resolution changes of geometry and texture images in comparison 
Please see claim 1 for the motivation to combine Mammou and Schwarz.

Regarding claim 3, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches wherein the information indicating the correspondence relation in resolution contains information indicating a correspondence relation in resolution in a horizontal direction and information indicating a correspondence relation in resolution in a vertical direction [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, and 5H) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 332, 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution), and 360 (resolution scaling)].
Please see claim 1 for the motivation to combine Mammou and Schwarz.

Regarding claim 4, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches wherein the information indicating the correspondence relation contains information indicating a correspondence relation in resolution between the geometry image and the occupancy map [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution for other images), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled)], and information indicating a correspondence relation in resolution between the texture image and the occupancy map [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution for other images), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled)].
Please see claim 1 for the motivation to combine Mammou and Schwarz.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches wherein the information indicating the correspondence relation contains information indicating a correspondence relation in per-patch position and per-patch resolution between the geometry image and the texture image, and the occupancy map [Mammou Figure 5 (subfigures included and in particular Figures 5A, 5B, 5C, and 5H) as well as Paragraph 146 – 150 (texture and geometry images related), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 332, and 340 – 346 (signaling resolution information / scaling information using information on a “per patch” (Paragraph 341) basis)].
Please see claim 1 for the motivation to combine Mammou and Schwarz.

Regarding claim 7, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches wherein the information indicating the correspondence relation contains information indicating a correspondence relation in per-patch position and per-patch resolution between the geometry image and the occupancy map [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution and can be signaled on a per-patch basis (Paragraph 341)), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled)], and information indicating a correspondence relation in per-patch position and per-patch resolution between the texture image and the occupancy map [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution and can be signaled on a per-patch basis (Paragraph 341)), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled)].
Please see claim 1 for the motivation to combine Mammou and Schwarz.

Regarding claim 8, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches an encoding section that encodes each of the geometry image, the texture image, and the occupancy map [Mammou Figures 2A, 2B, 4A, 4B, and 5A (see at least reference characters 218, 220, 222, and 264 (compression of the various claimed images) Figure 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 92 – 97 (encoding algorithms to use to compress the texture, geometry, and occupancy map / images) and 603 – 609 (computer, memory, processor implementations)], wherein the bit stream generation section generates a bit stream containing the information indicating the correspondence relation, and encoded data regarding the geometry image, encoded data regarding the texture image, and encoded data regarding the occupancy map that are obtained by encoding the geometry image, the texture image, and the occupancy map by the encoding section [Mammou Figures 2A, 2B, 2C, 4A, 4B, 5A, 5C, 7 (sub-figures included – illustrating a bitstream generated using encoded data (sometimes multiplexed together such as reference characters 224 or the output of the compression elements) embodiments in previous figures or methods in Figure 8 (see at least Figures 8A and 8C)); Figure 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 92 – 98 (encoding algorithms to use to compress the texture, geometry, and occupancy map / images), 350, and 603 – 609 (computer, memory, processor implementations)].
Please see claim 1 for the motivation to combine Mammou and Schwarz.

Regarding claim 9, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches a packing section that packs each of the geometry image, the texture image, and the occupancy map [Mammou Figures 2A, 2B, and 5 (see at least reference character 208) as well as Paragraphs 92 – 97 (packing patches into various frames) and 151 – 157 (considerations in packing including overlap)], wherein the encoding section encodes each of a video frame of the geometry image, a video frame of the texture image, and the occupancy map that are packed by the packing section [Mammou Figures 2A, 2B, 4A, 4B, and 5A (see at least reference characters 218, 220, 222, and 264 (compression of the various claimed images)), 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 92 – 97 (encoding algorithms to use to compress the texture, geometry, and occupancy map / images using frame based compression algorithms as suggested in Paragraphs 94 – 95) and 603 – 609 (computer, memory, processor implementations)].
Please see claim 1 for the motivation to combine Mammou and Schwarz.

	Regarding claim 10, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches the 3D data includes a point cloud [Mammou Figures 1 and 2A (see at least reference character 202), and 3 (subfigures included and in 
Please see claim 1 for the motivation to combine Mammou and Schwarz.

Regarding claim 12, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches
an unpacking section that unpacks [Mammou Figure 3 (subfigures included), 5 (see at least figures 5C, 5D, 5E), 8B (see at least reference characters 803 and 805) and 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 153 – 161 (unpacking the patches as the order of the patches are known to the decoder in the images being unpacked), 266 – 269, 326 – 333 (decoding packed images intro image frames to compose to use to reconstruct 3D point cloud data), 363 – 366 (packed imaged sent to a decoder to be unpacked / decompressed), 423 – 425 (decompressing packed image data rendering obvious the “unpack” step / processing) and 603 – 609 (computer / processor / memory implementations)] 
each of a video frame of a geometry image contained in a bit stream and obtained by projecting position information regarding 3D data representing a three-dimensional structure onto a two-dimensional plane [Mammou Figures 4 and 5 (see reference to “geometry image”) where Paragraphs 92 – 97 (video frames encoded) 146 – 150 and 477 (geometry image / map generation to be combined / modified with Schwarz); Schwarz Figure 9 as well as Paragraphs 78 – 83 (decoder using encoded information), 92 – a video frame of a texture image contained in the bit stream and obtained by projecting attribute information regarding the 3D data onto a two-dimensional plane [Mammou Figure 2 (see in particular Figure 2A, 2B and 2D in which reference characters 212 and 234), 4 (subfigures included – see at least reference characters 212, 234, and 270) as well as Paragraphs 92 – 97 (video frame based techniques for texture images), 145 – 150 (projecting and storing projected 3D points cloud information in 2D images further described in Paragraphs 306 – 310) where Schwarz Figures 8, 9, and 12 (see at least the “texture image generation” in Figure 8) as well as Paragraphs 78 – 83 (decoder using encoded information), 113 – 115 (projecting 3D information into 2D images / patches to process as geometry / texture images) and 142 (relationship among texture images and other 2D data)], and an occupancy map that is map information indicating whether or not data is present at each position [Mammou Figure 2A, 2B and 2D  (see “occupancy map” and reference characters 234, 236, and 220), 4 (subfigures included – see at least reference characters 212, 234, 236, and 270), and 8 (see at least reference character 821) as well as Paragraphs 92 – 97 (occupancy to indicate presences – further understood in view of Schwarz Paragraphs 78 – 83 (decoder using encoded information), 92 – 93, 111 – 112, 117, 130 – 133 (occupancy map to indicate point / location information for reconstruction / decoding)) and Mammou Paragraphs 424 – 430 (forming occupancy maps based on position / location information of patches with position information)] on a basis of information indicating a correspondence relation between at least one of the geometry image or the texture image and the occupancy map [Mammou Figure 2, 4, and 5 (subfigures included and in particular Figures 5A, 5B, 5C, and 5H and additionally inputs to the decoder and attribute information decoded with the geometry, texture, and occupancy map) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 331 – 332, and 340 – 345 (signaling resolution information / scaling information using information between geometry / texture and the occupancy map)].
Please see claim 1 for the motivation to combine Mammou and Schwarz as decoding using a decoder is the inverse process (reconstruction) of encoding with an encoder as taught in Mammou Paragraphs 80 and 86 – 89 (see also Figure 1) thus similar motivation may exist.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches
wherein the information indicating the correspondence relation contains information indicating a correspondence relation in resolution between the geometry image and the texture image, and the occupancy map [Mammou Figure 5 (subfigures included and in particular Figures 5A, 5B, 5C, and 5H) as well as Paragraph 146 – 150 (texture and geometry images related), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 332, and 340 – 346 (signaling resolution information / scaling information using information)], and
the unpacking section [See claim 12 first limitation for citations] changes a resolution of each of the geometry image and the texture image to be identical to a resolution of the occupancy map on a basis of the information indicating the correspondence relation in resolution, and unpacks each of the video frame of the resolution changed geometry image, the video frame of the resolution changed texture image, and the occupancy map [See claim 12 for “unpack” citations and additionally Mammou Figures 2 (see at least Figure 2B), 5 (subfigures included), 6, 8, and 10 as well as Paragraphs 146 – 151 (resolution / scaling of images), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution for other images), 359 – 360 (resolution scaling), 365 – 367 
Please see claim 12 for the motivation to combine Mammou and Schwarz.

Regarding claim 14, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches
wherein the information indicating the correspondence relation contains information indicating a correspondence relation in resolution between the geometry image and the occupancy map [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution for other images), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled)], and information indicating a correspondence relation in resolution between the texture image and the occupancy map [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / 
the unpacking section changes a resolution of the geometry image to be identical to a resolution of the occupancy map on a basis of the information indicating the correspondence relation in resolution between the geometry image and the occupancy map, changes a resolution of the texture image to be identical to the resolution of the occupancy map on a basis of the information indicating the correspondence relation in resolution between the texture image and the occupancy map, and unpacks each of the video frame of the resolution changed geometry image, the video frame of the resolution changed texture image, and the occupancy map [See claim 12 for “unpack” citations (and addressing the last “unpacks” limitation) and additionally Mammou Figures 2 (see at least Figure 2B), 5 (subfigures included), 6, 8, and 10 as well as Paragraphs 146 – 151 (resolution / scaling of images), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map – renders obvious the same processing for each of the “changes” features in the present limitation as obvious to duplicate), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution for other images), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled)].
Please see claim 12 for the motivation to combine Mammou and Schwarz.

Regarding claim 15, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches wherein the information indicating the correspondence relation contains information indicating a correspondence relation in per-patch position and per-patch resolution between the geometry image and the texture image, and the occupancy map, and the unpacking section changes a per-patch position and a per-patch resolution of each of the geometry image and the texture image to be identical to a per-patch position and a per-patch resolution of the occupancy map on a basis of the information indicating the correspondence relation in per-patch position and per-patch resolution, and unpacks each of the video frame of the geometry image after changing the per-patch position and the per-patch resolution, the video frame of the texture image after changing the per-patch position and the per-patch resolution, and the occupancy map [See claim 12 for citations of “unpack” as well as the decoder / decompression where the encoder is the faithful inverse of the claimed decoder as would be readily recognized by one of ordinary skill in the art (see at least Mammou Figure 1 as well as Paragraphs 80 and 86 – 91) and features of claims 5 and 7 regarding signaling per-patch processing and additionally Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 146 – 151 (resolution / scaling of images), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map including upscaling of images to be unpacked / process patches (e.g. patch projection for unpacking)), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution and can be signaled on a per-patch basis (Paragraph 341)), 359 
Please see claim 12 for the motivation to combine Mammou and Schwarz.

Regarding claim 16, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches
wherein the information indicating the correspondence relation contains information indicating a correspondence relation in per-patch position and per-patch resolution between the geometry image and the occupancy map, and information indicating a correspondence relation in per-patch position and per-patch resolution between the texture image and the occupancy map [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 146 – 151 (resolution / scaling of images), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution and can be signaled on a per-patch basis (Paragraph 341)), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled for geometry and texture images / frames)],
and the unpacking section [See claim 12 regarding the “unpacking section” for citations] changes a per-patch position and a per-patch resolution of the geometry image to be identical to a per-patch position and a per-patch resolution of the occupancy map on a basis of the information indicating the correspondence relation in per-patch position and per-patch resolution between the geometry image and the occupancy map, changes a per-patch position and a per-patch resolution of the texture image to be identical to the per-patch position and the per-patch resolution of the occupancy map on a basis of the information indicating the correspondence relation in per-patch position and per-patch resolution between the texture image and the occupancy map [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5F, and 5H) as well as Paragraph 146 – 151 (resolution / scaling of images), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution and can be signaled on a per-patch basis (Paragraph 341)), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled for geometry and texture images / frames)], and
unpacks each of the video frame of the geometry image after changing the per-patch position and the per-patch resolution, the video frame of the texture image after changing the per-patch position and the per-patch resolution, and the occupancy map [See previous limitation regarding scaling / resolution changes of images and additionally Mammou Figure 3 (subfigures included), 5 (see at least figures 5C, 5D, 5E), 8B (see at least reference characters 803 and 805) and 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 153 – 161 (unpacking the patches as the order of the patches are known to the decoder in the images being unpacked), 266 – 269, 326 – 333 (decoding packed images intro image frames to compose to use to reconstruct 3D point cloud data), 363 – 366 (packed imaged sent to a decoder to be unpacked / decompressed), 423 – 425 (decompressing packed image data rendering obvious the “unpack” step / processing)].
Please see claim 12 for the motivation to combine Mammou and Schwarz.

Regarding claim 17, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches
a decoding section that decodes each of encoded data regarding the video frame of the geometry image, encoded data regarding the video frame of the texture image, and encoded data regarding the occupancy map [Mammou Figure 2B, 2D, 4C, 5, and 6 (see at least reference characters 234, 236, 238, 270, and 412 (reconstruct / decode geometry images / frames)), and 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 99 – 100, 103 – 104 (decoding encoded images), 266 – 270 (decoding images and determining patches / unpacking information and generating geometry maps / images), and 603 – 609 (computer / processor / memory implementations)],
wherein the unpacking section unpacks each of the video frame of the geometry image, the video frame of the texture image, and the occupancy map that are obtained by decoding each of the encoded data regarding the video frame of the geometry image, the encoded data regarding the video frame of the texture image, and the encoded data regarding the occupancy map by the decoding section [Mammou Figure 3 (subfigures included), 5 (see at least figures 5C, 5D, 5E), 8B (see at least reference characters 803 and 805) and 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 153 – 161 (unpacking the patches as the order of the patches are known to the decoder in the images being unpacked after decompression), 266 – 269, 326 – 333 (decoding packed images intro image frames to compose to use to reconstruct 3D point cloud data), 363 – 366 (packed imaged sent to a decoder to be 
Please see claim 12 for the motivation to combine Mammou and Schwarz.

Regarding claim 18, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches
an extraction section that extracts the encoded data regarding the video frame of the geometry image, the encoded data regarding the video frame of the texture image, and the encoded data regarding the occupancy map from the bit stream [Mammou Figure 2B, 2D, 4C, 5, and 6 (see at least reference characters 232, 234, 236, 238, 270, and 412 (reconstruct / decode geometry images / frames)), and 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 99 – 100, 350 – 353 (demultiplex encoded data into the various images / frames), and 603 – 609 (computer / processor / memory implementations)], wherein
the decoding section decodes each of the encoded data regarding the video frame of the geometry image, the encoded data regarding the video frame of the texture image, and the encoded data regarding the occupancy map that are extracted from the bit stream by the extraction section [Mammou Figure 2B, 2D, 4C, 5, and 6 (see at least reference characters 234, 236, 238, 270, and 412 (reconstruct / decode geometry images / frames)), and 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 99 – 100, 103 – 104 (decoding encoded images), 266 – 270 (decoding images and 
Please see claim 12 for the motivation to combine Mammou and Schwarz.

	Regarding claim 19, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz.  The combination teaches the 3D data includes a point cloud [Mammou Figures 1 and 2A (see at least reference character 202), and 3 (subfigures included and in particular 3E) as well as Paragraphs 73 – 78 (3D point cloud data and capturing point cloud data with 3D imaging techniques) and 90 – 95 (point cloud data as input to be encoded)].
Please see claim 12 for the motivation to combine Mammou and Schwarz.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 recites a specific signaling / relationship in coding per-patches using specific coordinates in the opposing vertices to represent the bounding box which are manipulated to signify the transformation / resolution changes to achieve compression of image data.  The dependent claim’s specific information used and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleureau, et al. (US PG PUB 2020/0374559 A1 referred to as “Fleureau” throughout) teaches the use of 2D images to encode a point cloud, but uses angular resolution rather than the spatial resolutions as appears to be in the present application (see Figure 6 of Fleureau).  Budgavi, et al. (US PG PUB 2019/0139266 A1 referred to as “Budgavi” throughout) teaches in Figures 5 and 8 similar encoding / decoding architectures to decompose 3D point cloud data into several 2D images.  Tourapis, et al. (US PG PUB 2019/0087978 A1 referred to as “Tourapis” throughout) has similar teachings to Mammou being in the same family / related application to Mammou.
References found which could raise ODP issues based on amendments to the claims include: Kuma, et al. (US PG PUB 2021/0250600 A1 referred to as “Kuma” throughout) and Kuma, et al. (US PG PUB 2021/0233278 A1 referred to as “Kuma 78” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487